— In a proceeding pursuant to article 6 of the Family Court Act, the appeal is from an order of the Family Court, Queens County, dated June 22, 1978, which, upon renewal and reconsideration, adhered to the original determination granting custody of the parties’ son to his father and custody of their daughter to the mother. Appeal dismissed, without costs or disbursements, and without prejudice to the institution of a new proceeding to determine both custody and child support. Under the circumstances presented in this case, the order appealed from is not a final order of disposition and permission to appeal has not been granted. In any event, the evidence which the parties would have us review is, by now, stale. Hopkins, J. P., Damiani, Titone, Suozzi and Cohalan, JJ., concur.